Citation Nr: 9904165	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Renee M. Pelletier


INTRODUCTION

The appellant served on active duty from August 1968 to 
January 1972.

In the veteran's notice of disagreement, received in December 
1996, the issues of service connection for disabilities of 
the entire spine, hands, fingers, wrists, arms, elbows, 
shoulders, toes, feet, ankles, legs, knees, thighs and hips 
were raised.  Other issues raised were:  service connection 
for a cardiovascular disorder, skin disorder, hypothyroidism, 
hyperurism (?), a liver disorder, residuals of 
chemical/dioxin exposure, and entitlement to individual 
unemployability benefits.  The RO contacted the veteran in 
February 1997 informing him that he needed to be more 
specific in the issues for which he was seeking service 
connection.  No reply was received from the veteran.  In an 
October 1998 statement from the veteran's local service 
representative, he requested development of those issues.  
Inasmuch as these issues have never been addressed by RO, 
they are referred to the RO for the appropriate actions.


REMAND

The veteran has requested service connection for an acquired 
psychiatric disorder.  He has maintained that he developed 
post-traumatic stress disorder (PTSD), schizophrenia, a manic 
depressive illness, and alcoholism due to events in service, 
including Vietnam.  A review of the evidence reveals that 
there is no DD Form 214, nor any service personnel records 
associated with the claims folder.  

The veteran had a long history of alcohol abuse.  The United 
States Court of Veterans' Appeals has held that although 
compensation may not be paid for any disability resulting 
from abuse of alcohol or drugs, the plain language of 
38 U.S.C. § 1110 does not preclude the granting of service 
connection for abuse of alcohol or drugs (Barela v. West, 11 
Vet. App. 280 (1998)).

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

1.  The RO should contact the National 
Personnel Records Center to obtain copies 
of all the veteran's service personnel 
records.

2.  The RO should attempt to determine 
the exact dates that the veteran served 
in Vietnam and whether or not he was in 
combat during that time.  If the veteran 
is determined to have been in combat, the 
RO should readjudicate both service-
connection psychiatric claims in light of 
the special considerations afforded 
combat veterans under 38 U.S.C.A. 
§ 1154(b).

If the veteran is determined not to be a 
combat veteran, but was nonetheless in 
Vietnam, the RO should attempt to verify 
any of the stressors that the veteran has 
alleged in his previous statements, 
especially those mentioned in the August 
1995 "stressor" statement.  If needed, 
the veteran should be contacted and 
requested to provide additional 
information.  As necessary, additional 
information from the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR, formerly known as the 
United States Army and Joint Services 
Environmental Support Group or ESG) 
should be obtained to verify such 
stressors. 

3. The RO should provide the veteran with 
a VA psychiatric examination to determine 
the nature and extent of all 
psychopathology.  All necessary tests 
should be conducted and all findings 
reported in detail.  The examination 
should be in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, (4th edition), (DSM-
IV).  If the veteran is diagnosed with 
post-traumatic stress disorder, the 
examiner is requested to proffer an 
opinion as to whether the verified 
inservice stressor(s) and only such 
stressor(s), caused the veteran's post-
traumatic stress disorder.  The 
psychiatrist should offer an opinion 
indicating whether any psychiatric 
disability found, including alcoholism, 
is the result of events during service.  
Reasons and bases for all conclusions 
should be provided.  The claims file, 
including a copy of this REMAND should be 
provided to the examiner for review prior 
to the examination.  The examination 
report should reflect that such a review 
was made.  Prior to the examination, the 
RO must inform the veteran, in writing, 
of all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

4.  After the foregoing has been 
completed to the extent necessary or 
possible, the RO should also review all 
the evidence of record and readjudicate 
the service-connection claims for 
psychiatric disabilities.  If any such 
claim remains denied, the RO should 
provide to the veteran and his 
representative a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



- 5 -


